Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 1 of 17 PageID #: 16469




                                   Exhibit D
                              U.S. Patent No. 6,684,220

                  Method and System for Automatic Information Exchange
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 2 of 17 PageID #: 16470
                                                                                    I 1111111111111111 11111 lllll 111111111111111 111111111111111 1111111111 11111111
                                                                                                                  US006684220B 1

    (12)   United States Patent                                                              (10)   Patent No.:     US 6,684,220 Bl
           Pfeiffer et al.                                                                   (45)   Date of Patent:      Jan.27,2004


    (54)    METHOD AND SYSTEM FOR AUTOMATIC                                                                   OTHER PUBLICATIONS
            INFORMATION EXCHANGE
                                                                                        Bayol, Catherine, "Une Approche Structurelle et Compor-
    (75)    Inventors: William P. Pfeiffer, Fort Worth, TX                              tementale de la Modelisation Pour la Velisation Pour la
                       (US); Randall M. Schuessler, Fort                                Verification de Composants VLSI'', These de Docteur de
                       Worth, TX (US); Michael R. Yokell,                               L'Universite Joseph Fourier-Grenoble I, 129 pages, Dec.
                       Fort Worth, TX (US)                                              12, 1995.
                                                                                        Donnel, Brian L., "Object/Rule Integration in CLIPS",
    (73)    Assignee: Lockheed Martin Corporation,                                      Expert Systems, vol. 11, No. 1, XP001073801, Feb. 1994,
                      Bethesda, MD (US)                                                 pp. 29-45.
                                                                                        Aho, Alfred V., et al, "Introduction to Compiling'', 1986,
    ( *)    Notice:         Subject to any disclaimer, the term of this                 Addison-Wesley Series in Computer Science, Reading,
                            patent is extended or adjusted under 35                     ETATS-UNIS D'AMERIQUE, XP002200775, pgs. 1-15,
                            U.S.C. 154(b) by 492 days.                                  19, 60-62, 389-396, 411-431, 1986.
                                                                                        International Search Report dated Jun. 17, 2002 for PCT/
    (21)    Appl. No.: 09/666,029                                                       US0l/28888 filed Sep. 17, 2001, Jun. 17, 2002.
    (22)    Filed:          Sep. 20, 2000
                                                                                         * cited by examiner
    (51)    Int. Cl.7 ................................................ G06F 17/30
    (52)    U.S. Cl. ....................................... 707/103 R; 707/2           Primary Examiner-Diane D. Mizrahi
    (58)    Field of Search ............................. 707/103 R, 102,               (74) Attorney, Agent, or Firm-Baker Botts, L.L.P.
                         707/3, 1; 705/51, 52, 54, 57, 80; 703/22;                      (57)                          ABSTRACT
                      713/187, 201; 717/122, 145, 176; 715/503;
                                                      345/734, 744, 784, 821            A method and system for automatic information exchange
                                                                                        includes a processor and a memory coupled to the processor
    (56)                        References Cited                                        and operable to store a model. The model includes a plurality
                                                                                        of objects where each of the plurality of objects includes an
                       U.S. PATENT DOCUMENTS
                                                                                        input variable and an output variable. The system also
           5,801,701   A    * 9/1998 Koppolu et al. ............ 345/821                includes a loading engine residing in the memory and
           6,032,147   A         2/2000   Williams et al. ............ 707/101          executable by the processor. The loading engine is operable
           6,038,393   A         3/2000   Iyengar et al. .............. 395/701         to automatically create object links between corresponding
           6,038,565   A         3/2000   Nock ......................... 707/701        input variables and output variables of each of the plurality
           6,049,807   A         4/2000   Carroll et al. .............. 707/201
                                                                                        of objects. The system may also include an update engine
           6,049,822   A         4/2000   Mittal ........................ 709/217
           6,101,500   A    *    8/2000   Lau ........................ 707/103 R
                                                                                        residing in the memory and executable by the processor. The
           6,282,547   Bl   *    8/2001   Hirsch ........................ 707/102       update engine is operable to sequentially update each of the
           6,466,932   Bl   *   10/2002   Dennis et al. ................. 707/3         plurality of objects to obtain an output variable value for
                                                                                        each of the plurality of objects.
                  FOREIGN PATENT DOCUMENTS
    FR                 2 689 260           10/1993      ......... G05B/19/403                              31 Claims, 5 Drawing Sheets


                                                      60
                                                        ~                                               62

                                                                                           PARENT OBJECT
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 3 of 17 PageID #: 16471


    U.S. Patent                   Jan.27,2004         Sheet 1 of 5                             US 6,684,220 Bl




                                                                   10
                      18                   FIG.        1         ✓                        20

           30       MEMORY                                              INFORMATION SOURCE
             \
                 LOADING ENGINE                                              MODEL LIBRARY
                                                16
                                                                             I
                     32                                                  I
                                           OUTPUT DEVICE
                      \                                                          MODELS
                 UPDATE ENGINE                                                   I              ]


                                            PROCESSOR                   1~BJ\CTS 1J
                                                                                                        -
             REPORTING ENGINE                          12
                                                                                     44             -
                                                                                                    I'\. 42
                                            INPUT DEVICE
                                                                                          40
                     34
                                                                        VARIABLE INDENTIFIER
           INTERFACE APPLICATION                 14                           DATABASE
                                                                                          \
                     36                                                                   50



                                   60
                                    ~           FIG. 2               62

                             64     CONTAINER               PARENT OBJECT
                                     OBJECT
               Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 4 of 17 PageID #: 16472



                                                                                                                                         d
                                                                                                                                         •
                                                                                                                                          r:JJ.
                                                                                                                                         •
                                                70
                                                                                                                                          ~
                                                  ~             FIG. 3                  72
                                                                                        )
                                                                                                                                         ~
                                                                                                                                         ......
                                                                                                                                          ~


                                        82                                                                              I                 =
                                                                                                                                          ......
                                       __l_
                           90     I    TABLE
                                      OBJECT
                                                  I 92l
                                                                       ATMOSPHERE OBJECT
                                                                                                                        I    76  )
                                                                                                                                         ~
                                                                                                                                          ~
                                                                                                                                          ?
                           ALTITUDE    )       I TEMPERATURE)   I             86
                                                                                                                     ITEMPERATUR9
                                                                                                                                          N
                                                                                                                                         ~-..J
                                                                                                                                          N
                                                                                                     88                 I                 0
                                                                                                                                          0
                                                                                                                                          ,i;;..
                                                                                                     I
                                                                                                             I          I
                                                                     98 I rum,11u1~ 1 102 106
                                                                           nn ,rr.T
                                                                                                I FUNCTION
                                                                                                   OBJECT    I
                                                                                                                        I                 'JJ.
                                                                                                                                          =-
                                                                                                                                          ~

                    /--1                                                                                                                  ....
                                                                ~ ~                                                     I                 ~

74---1   ALTITUDE
                                                                                                         1---~·-'-   I-·-···'-            N
                                                                                                                                          ....,
                                                                                                                                          0

                                                                I PRESSURE / I DELT<' DEL~
                                                                     \ I        I     ?
                                                                                                         I"'11 oT"'78                     Ul

                                      FUNCTION
                                       OBJECT                        100              104 108
                           ALTITUDE ')           PRESSURE                                                              PRESSURE      ,
                                                                                                                                          e
                                                                                                                                          r.,J.
                           94              (        96                                                                       80
                                       84                                                                               I                _,.a-...
                                                                                                                                          a-...
                                                                                                                                          ~
                                                                                                                                          ,I;;..
                                                                                                                                         'N
                                                                                                                                          N
                                                                                                                                          Q
                                                                                                                                          ~
                                                                                                                                          i,-
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 5 of 17 PageID #: 16473


    U.S. Patent             Jan.27,2004                 Sheet 3 of 5                 US 6,684,220 Bl


                        START
                                                                              FIG. 4A
            IDENTIFY INPUT VARIABLES AND            400                               410
           OUTPUT VARIABLES FOR CONTAINER
              OBJECTS OF PARENT OBJECT
                                                                 DETERMINE WHETHER INPUT
                                                              VARIABLE IS AN OUTPUT VARIABLE
                                                    402        OF ANOTHER CONTAINER OBJECT
             SELECT A CONTAINER OBJECT


               IDENTIFY INPUT VARIABLE              404
                 OF CONTAINER OBJECT                                   V
                                                                       T
          DETERMINE WHETHER INPUT VARIABLE
              OF CONTAINER OBJECT IS AN             406
           INPUT VARIABLE OF PARENT OBJECT                                     YES
                                                                                     416

                                                              DETERMINE WHETHER OBJECT LINK
                                         NO                   EXISTS BETWEEN CORRESPONDING
                                                                INPUT AND OUTPUT VARIABLES


                                                                                            YES
              CONNECT INPUT VARIABLE OF
           PARENT OBJECT TO CORRESPONDING
                  INPUT VARIABLE OF
                   CONTAINER OBJECT                             CONNECT INPUT VARIABLE OF
                                                        420    THE CONTAINER OBJECT TO THE
              422                                             CORRESPONDING OUTPUT VARIABLE



            DETERMINE WHETHER ADDITIONAL
              INPUT VARIABLES EXIST FOR
                  CONTAINER OBJECT                              DETERMINE WHETHER OUTPUT
                                                                  VARIABLE OF CONTAINER
                                                                OBJECT IS OUTPUT VARIABLE
                                                                    OF PARENT OBJECT
             YES
                                               FROM
                                              FIG. 4B




               IDENTIFY OUTPUT VARIABLE
                 OF CONTAINER OBJECT                428
                                                                              TO
                                                                           FIG. 4B
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 6 of 17 PageID #: 16474


    U.S. Patent            Jan.27,2004     Sheet 4 of 5              US 6,684,220 Bl

                                                       FROM
                                                      FIG. 4A




                                             DETERMINE WHETHER OUTPUT
                     FIG. 4B               VARIABLE OF CONTAINER OBJECT    436
                                           IS INPUT VARIABLE OF ANOTHER
                       FROM                      CONTAINER OBJECT
                      FIG. 4A

               434

            CONNECT OUTPUT VARIABLE OF                              NO
          PARENT OBJECT TO CORRESPONDING                                     440
                OUTPUT VARIABLE OF
                 CONTAINER OBJECT                                     TRANSMIT
                                                                    ALARM SIGNAL
                                454
                                           IDENTIFY CORRESPONDING INPUT    442
                                           VARIABLE OF CONTAINER OBJECT
           DETERMINE WHETHER ADDITIONAL
            OUTPUT VARIABLES EXIST FOR
                 CONTAINER OBJECT            DETERMINE WHETHER OUTPUT
                                           VARIABLE IS ALREADY CONNECTED   444
                                              TO CORRESPONDING INPUT
                                           VARIABLE OF CONTAINER OBJECT




            TO
         FIG. 4A

           DETERMINE WHETHER ADDITIONAL
            CONTAINER OBJECTS EXIST IN      CONNECT OUTPUT VARIABLE TO
                   PARENT OBJECT           CORRESPONDING INPUT VARIABLE    448
                                               OF CONTAINER OBJECT


                                             DETERMINE WHETHER OUTPUT
                                           VARIABLE IS INPUT VARIABLE OF   450
                                             ANOTHER CONTAINER OBJECT


           SELECT NEXT CONTAINER OBJECT
                                           YES
               462

                         TO
                      FIG. 4A
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 7 of 17 PageID #: 16475


    U.S. Patent              Jan.27,2004          Sheet 5 of 5              US 6,684,220 Bl

                                 START


             IDENTIFY OUTPUT VARIABLE FOR PARENT OBJECT          500

              IDENTIFY CONTAINER OBJECT FOR PROVIDING
                      THE OUTPUT VARIABLE VALUE
                                                                 so2    FIG. 5

            IDENTIFY INPUT VARIABLE OF CONTAINER OBJECT          504
               REQUIRED TO UPDATE CONTAINER OBJECT


              DETERMINE WHETHER INPUT VARIABLE VALUE             506
                   OF CONTAINER OBJECT IS KNOWN



                                              NO


                                                                                   510

                 DETERMINE WHETHER ANOTHER INPUT                  IDENTIFY THE CONTAINER
             VARIABLE OF CONTAINER OBJECT IS REQUIRED              OBJECT FOR PROVIDING
                   FOR UPDATING CONTAINER OBJECT                 THE INPUT VARIABLE VALUE

                  512



                        UPDATE CONTAINER OBJECT                  516
                  DETERMINE OUTPUT VARIABLE VALUE                518
                    OUTPUT THE OUTPUT VARIABLE
                   VALUE FOR THE PARENT OBJECT                   520

                 DETERMINE WHETHER ANOTHER OUTPUT
                 VARIABLE FOR PARENT OBJECT EXISTS               522


                   YES
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 8 of 17 PageID #: 16476


                                                        US 6,684,220 Bl
                                  1                                                                  2
        METHOD AND SYSTEM FOR AUTOMATIC                                   The present invention provides several technical advan-
             INFORMATION EXCHANGE                                      tages. For example, in one embodiment, a loading engine
                                                                       automatically links corresponding input variables and output
                                                                       variables of the objects of a model, thereby alleviating a
            TECHNICAL FIELD OF THE INVENTION                        5 requirement to manually create object links between the
                                                                       corresponding input variables and output variables of each
       The present invention relates generally to the field of         of the model objects. Accordingly, users of the system need
    information processing in a computer system and, more              not know whether the data is in the form of a table or some
    particularly, to a method and system for automatic informa-        combination of tables and functions.
    tion exchange.                                                  10    Another technical advantage of the present invention
              BACKGROUND OF THE INVENTION                              includes sequentially updating each of the objects of the
                                                                       model to obtain output variable values while substantially
       Information is often exchanged between tools or applica-        eliminating duplicate object updates and redundant calcula-
    tions in a computer system and between groups of persons           tions. For example, in one embodiment, the system includes
    or employees within an organization. The information may 15 an update engine that sequentially updates each of the model
    include data, such as alphanumeric values, tables, and analy-      objects as an output variable value of the object is required,
    sis data. For example, the data may define numerical rela-         thereby substantially eliminating redundant calculations and
    tionships between independent and dependent variables in           providing consistency of output variable values of the
    either tabular or functional form. The information may also        model.
    include methods, such as tabular information, interpolation 20        Other technical advantages of the present invention will
    and extrapolation methodologies, and functional                    be readily apparent to one skilled in the art from the
    information, such as equations, intrinsics, and logic. For         following figures, descriptions, and claims.
    example, the methods may generally include the operations
    used to compute dependent variable values given indepen-                  BRIEF DESCRIPTION OF THE DRAWINGS
    dent variable values including the mechanics of interpola- 25
    tion and extrapolation.                                               For a more complete understanding of the present
                                                                       invention, and the advantages thereof, reference is now
       However, because most tools or applications are written
                                                                       made to the following description taken in conjunction with
    to use unique file formats and data structures, translation of
                                                                       the accompanying drawings, wherein like reference numer-
    both the data and the methods used to manipulate the data is
                                                                    30 als represent like parts, in which:
    generally required to accommodate an exchange of the
    information. Additionally, exchanging information between             FIG. 1 is a block diagram illustrating a system for
    applications and groups is further aggravated by heterog-          automatic information exchange in accordance with one
    enous computing environments. Thus, considerable amounts           embodiment of the present invention;
    of effort and time are required to reformat and restructure the       FIG. 2 is a block diagram illustrating a model of the
    data and the methods prior to efficiently using the exchanged 35 system illustrated in FIG. 1 in accordance with an embodi-
    data and methods.                                                  ment of the present invention;
                                                                          FIG. 3 is a block diagram illustrating another model of the
                 SUMMARY OF THE INVENTION                              system illustrated in FIG. 1 in accordance with an embodi-
       Accordingly, a need has arisen for an improved system 40 ment of the present invention;
    and method for the efficient exchange and utilization of              FIGS. 4A and 4B are flow diagrams illustrating a method
    information between computer systems and groups of per-            for automatic model object linking in accordance with an
    sons or employees within an organization. The present              embodiment of the present invention; and
    invention provides a method and system for automatic                  FIG. 5 is a flow diagram illustrating a method for updating
    information exchange that substantially reduces or elimi- 45 model objects in accordance with an embodiment of the
    nates problems associated with prior systems and methods.          present invention.
       In accordance with an embodiment of the present
    invention, a system for automatic information exchange                         DETAILED DESCRIPTION OF THE
    includes a processor and a memory coupled to the processor                                  INVENTION
    and operable to store a model. The model comprises a 50               FIG. 1 is a block diagram illustrating a system 10 for
    plurality of objects. Each of the plurality of objects com-        automatic information exchange in accordance with one
    prises an input variable and an output variable. The system        embodiment of the present invention. It will be understood
    further includes a loading engine residing in the memory and       that system 10 may be otherwise configured within the scope
    executable by the processor. The loading engine is operable        of the present invention. For example, system 10 may
    to automatically create object links between corresponding 55 operate as a stand alone system or may be connected to a
    input variables and output variables of each of the plurality      server system or other type of computing system.
    of objects.                                                           In the embodiment illustrated in FIG. 1, system 10
       According to another embodiment of the present                  comprises a processor 12, an input device 14, an output
    invention, a method for automatic information exchange             device 16, a memory 18, and an information source 20. The
    includes receiving a model at a processor. The model 60 present invention also encompasses computer software that
    includes a plurality of objects. Each of the plurality of          may be stored in memory 18 and executed by processor 12.
    objects includes an input variable and an output variable.         The computer software may also be stored in a variety of
    The method also includes automatically identifying the input       other types of storage media including, but not limited to,
    variables and the output variables of each of the plurality of     floppy disk drives, hard drives, CD ROM disk drives, or
    objects. The method further includes automatically creating 65 magnetic tape drives. Information, such as variable value
    object links between the corresponding input variables and         data or other types of data, may be received from a user of
    output variables of each of the plurality of objects.              system 10 using a keyboard or any other type of input device
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 9 of 17 PageID #: 16477


                                                          US 6,684,220 Bl
                                   3                                                                      4
    14. Output values or results may be output to a user of                     Reporting engine 34 may be used to display output
    system 10 through output device 16, which may include a                  variable values of a particular model 42 to a user of system
    display, printer, or any other type of output device.                    10 using output device 16. For example, reporting engine 34
        System 10 includes a loading engine 30, an update engine             may provide output variable values in a particular format or
    32, a reporting engine 34, and an interface application 36,         5    structure as defined by a user using input device 14.
    which are computer software programs. In FIG. 1, loading                 However, reporting engine 34 may be otherwise used to
    engine 30, update engine 32, reporting engine 34, and                    display or provide output variable values to a user of system
    interface application 36 are illustrated as being stored in              10.
    memory 18, where they can be executed by processor 12.
                                                                              Interface application 36 may be used to receive input
    Loading engine 30, update engine 32, reporting engine 34,           10
    and interface application 36 may also be stored on a variety           variable values from a user of system 10 using input device
    of other types of storage media.                                       14 and automatically associate the data or input variable
                                                                           values received from the user to corresponding input vari-
        Loading engine 30 processes information from informa-
                                                                           ables of objects 44. However, input variable values may be
    tion source 20 in preparation for evaluation of the informa-
                                                                           otherwise received and associated with the corresponding
    tion using update engine 32. By way of example, informa-            15 input variables of objects 44.
    tion source 20 may comprise a model library 40 having one
    or more models 42 which may be selected by a user of                      FIG. 2 is a block diagram illustrating a model 60 in
    system 10 using input device 14. Models 42 each include                accordance with an embodiment of the present invention.
    one or more cooperative collections of objects 44 to provide           Model 60 includes a parent object 62 and container objects
    a simulation or analysis of selected information. However,             64 and 66 embedded within parent object 62. Container
                                                                        20
    models 42 may be otherwise configured to provide analysis,             objects 64 and 66 may include a data set object, a function
    simulation or other user-defined information processing                object, a table object, or other type of object. Additional
    parameters.                                                            objects may also be embedded within each container object
        Objects 44 generally include data sets, data tables, or            64 and 66. As illustrated in FIG. 2, parent object 62 includes
    functions for processing the information according to a                input variables A and B and provides output variables X, Y,
                                                                        25
    selected model 42. Each object 44 represents an instance of            and D. Container object 64 receives values associated with
    some class, and whose classes are all members of a hierar-             input variables A and B and provides output variables X, Y,
    chy of classes united via inheritance relationships. Each              and D. Similarly, container object 66 receives output vari-
    object 44 includes an input variable and an output variable.           ables Y and D from container object 64 and input variable
    Each object 44 is an identifiable, encapsulated piece of code          C to obtain output variable Z, which is also an output
                                                                        30
    and data that provide one or more services when requested              variable of parent object 62.
    by a user. Thus, based on an input variable value, the object             In operation, the input variables and output variables of
    44 provides an output variable value corresponding to the              parent object 62 and container objects 64 and 66 are stored
    table, data set or function of the object 44. Loading engine           in variable identifier database 50. Loading engine 30 is
    30 automatically creates object links between each of the           35
                                                                           executed   by processor 12 and automatically creates object
    input variables and output variables of the objects 44 of a            links between the corresponding input variables and output
    selected model 42. As used herein, each means every one of             variables of parent object 62 and container objects 64 and
    at least a subset of the identified objects 44. Additionally, the      66. For example, for model 60, loading engine 30 automati-
    term "automatically" means without further significant user            cally identifies the objects of model 60, in this example,
    action or interaction.                                              40
                                                                           parent object 62 and container objects 64 and 66. Loading
        Information source 20 may also include a variable iden-            engine 30 also automatically identifies the input variables
    tifier database 50 including a unique identifier associated            and output variables of each object of model 60 to provide
    with each input variable and output variable of objects 44.            object links between corresponding input and output vari-
    For example, the unique identifier may include terminology,            ables.
    alphanumeric designations, phrases or other suitable iden-          45    For example, parent object 62 may represent a top-level
    tifiers to identify particular input variables and output vari-        object of model 60 such that a user provides input variable
    ables of objects 44. The unique identifiers are maintained             values for input variables A, B, and C to obtain output
    and stored in variable identifier database 50 such that                variable values for output variables X, Y, and Z. Loading
    loading engine 30 may access variable identifier database 50           engine 30 automatically identifies the container objects
    for each object 44 included within a particular model 42 to         50 embedded within parent object 62, in this example, con-
    automatically determine the input and output variable of the           tainer objects 64 and 66, and automatically determines
    object 44 and automatically link corresponding input and               whether the input variables of parent object 62 correspond to
    output variables of the objects 44. However, the input and             an input variable of one of the container objects 64 and 66.
    output variables of objects 44 may be otherwise identified             In the embodiment illustrated in FIG. 2, loading engine 30
    and stored in variable identifier database 50.                      55 automatically creates an object link between input variables
        Update engine 32 processes models 42 and automatically             A and B of parent object 62 and input variables A and B of
    updates each object 44 of a model 42 sequentially to obtain            container object 64. Loading engine 30 also automatically
    output variable values of the user-selected model 42 based             creates an object link between input variable C of parent
    on user-defined input variable values. For example, update             object 62 and input variable C of container object 66.
    engine 32 sequentially updates each object 44 of a model 42         60    Additionally, loading engine 30 automatically creates
    to obtain output variable values for each object 44 without            object links between the container objects 64 and 66 embed-
    performing redundant calculations. Thus, a particular object           ded within parent object 62. In the example illustrated in
    44 may be updated when an output variable value of the                 FIG. 2, loading engine automatically creates an object link
    updated object is required to support the update of another            between output variables Y and D of container object 64 and
    object 44. The methodology of updating objects 44 using             65 corresponding input variables Y and D of container object
    update engine 32 will be discussed in greater detail below in          66. Loading engine 30 also automatically creates object
    conjunction with FIGS. 3 and 5.                                        links between output variables X and Y of container object
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 10 of 17 PageID #: 16478


                                                         US 6,684,220 Bl
                                   5                                                                  6
     64 and output variable Z of container object 66 and output         each input variable and output variable of the objects 44 of
     variables X, Y, and Z of parent object 62. Thus, loading           model 42. For example, in connection with FIG. 3, loading
     engine 30 automatically identifies and creates object links        engine 30 accesses variable identifier database 50 and auto-
     between corresponding input variables and output variables         matically identifies the input variables and the output vari-
     of the objects comprising model 60, thereby alleviating a 5 ables for atmosphere object 72, table object 82, and function
     requirement of manually creating object links between vari-        objects 84, 86, and 88.
     ous objects of model 60.                                               Loading engine 30 initially automatically selects one of
                                                                        the objects 82, 84, 86 and 88 of atmosphere object 72 to
        Accordingly, the present invention also provides greater
                                                                        create object links between the input variables and output
     ease of replacement and modification of objects 44 within a
                                                                        variables   of the objects 82, 84, 86 and 88 and atmosphere
     model 42 than prior systems and methods. For example, 10
                                                                        object 72. For example, loading engine 30 may automati-
     objects 44 may be freely modified or replaced without
                                                                        cally select table object 82; however, loading engine 30 may
     manually creating object links between the modified or
                                                                        also automatically select other container objects within
     replaced object 44 and other objects 44 of the model 42
                                                                        atmosphere object 72. After selecting table object 82, load-
     because loading engine 30 automatically creates the object
                                                                     15 ing engine 30 automatically identifies input variable 90 of
     links between the various objects 44 of a model 42.
                                                                        table object 82 and automatically determines whether input
     Therefore, the present invention accommodates frequent
                                                                        variable 90 is also an input variable of atmosphere object 72.
     object 44 modification and/or replacement.
                                                                        In the embodiment illustrated in FIG. 3, input variable 74 is
        FIG. 3 is a block diagram illustrating a model 70 in            also used as input variable 90 of table object 82, therefore,
     accordance with an embodiment of the present invention. In         loading    engine 30 automatically creates an object link
     this embodiment, model 70 includes a parent or atmosphere 20 between input variable 74 and input variable 90. Loading
     object 72 having an input variable 74 and output variables         engine 30 next automatically determines whether additional
     76, 78, and 80. Atmosphere object 72 includes a table object       input variables exist for table object 82. In this example, no
     82 and function objects 84, 86, and 88. Table object 82            additional input variables exist for table object 82. Because
     includes an input variable 90 and an output variable 92.
                                                                     25 no additional input variables exist for table object 82,
     Function object 84 includes an input variable 94 and an            loading engine 30 next automatically identifies the output
     output variable 96. Function object 86 includes input vari-        variable for table object 82, in this example, output variable
     ables 98 and 100 and output variables 102 and 104. Function        92.
     object 88 includes input variables 106 and 108 and an output          After identifying output variable 92 of table object 82,
     variable 110.
                                                                     30 loading engine 30 automatically determines whether output
        In the embodiment illustrated in FIG. 3, model 70 pro-          variable 92 of table object 82 is also an output variable of
     vides a user of system 10 with various output variable             atmosphere object 72. In this case, because the temperature
     values, for example, flight envelope data, in response to          value of output variable 92 is also output variable 76 of
     particular input data or input variable values. For example,       atmosphere object 72, loading engine 30 automatically
     input variable 74 of atmosphere object 72 may include an 35 creates an object link between output variable 76 of atmo-
     altitude value for an aircraft flight envelope. Table object 82    sphere object 72 and output variable 92 of table object 82.
     receives the altitude value as input variable 90 and provides      Loading engine 30 next automatically determines whether
     a temperature value as output variable 92. The temperature         additional output variables exist for table object 82. In this
     value provided by output variable 92 is also output as output      example, because no additional output variables exist for
     variable 76 of atmosphere object 72. Function object 84 40 table object 82, loading engine 30 next automatically deter-
     receives the altitude value as input variable 94 and provides      mines whether additional container objects are embedded
     a pressure value as output variable 96. The pressure value         within atmosphere object 72.
     provided as output variable 96 is also output to output                Loading engine 30 next automatically selects another
     variable 80 of atmosphere object 72.                               container object within atmosphere object 72, for example,
        Function object 86 receives the temperature value and the 45 function object 84. Loading engine 30 automatically iden-
     pressure value as input variables 98 and 100, respectively,        tifies the input variable for function object 84 and automati-
     and provides a theta value and a delta value as output             cally determines whether the input variable for function
     variables 102 and 104, respectively. In this embodiment, the       object 84 is also the input variable for atmosphere object 72.
     theta value may represent a temperature ratio as compared to       In this example, because the altitude value input to atmo-
     a sea level temperature, and the delta value may represent a 50 sphere object 72 is also used as an input variable value for
     pressure ratio compared to a sea level pressure. Function          function object 84, loading engine 30 automatically creates
     object 88 receives the theta value and the delta value as input    an object link between input variable 74 of atmosphere
     variables 106 and 108, respectively, and provides a sigma          object 72 and input variable 94 of function object 84.
     value as output variable 110. The sigma value is also output           Loading engine 30 next automatically determines whether
     as output variable 78 of atmosphere object 72. In this 55 additional input variables exist for function object 84. In this
     embodiment, the sigma value may represent a ratio of the           example, because no additional input variables exist for
     theta value and the delta value. Thus, based on a particular       function object 84, loading engine 30 next automatically
     altitude values as input variable 74, model 70 provides a          identifies the output variables for function object 84. Load-
     temperature value, a pressure value, and a sigma value as          ing engine 30 automatically identifies output variable 96 of
     output variables 76, 78, and 80, respectively.                  60 function object 84 and automatically determines whether
        In operation, a user of system 10 may designate or select       output variable 96 is also an output variable of atmosphere
     a particular model 42 from model library 40 and/or may also        object 72. In this example, because the pressure value
     modify the objects 44 included within a particular model 42.       provided by function object 84 is also an output variable
     Loading engine 30 automatically identifies the input vari-         value of atmosphere object 72, loading engine 30 automati-
     ables and the output variables for each object 44 of the 65 cally creates an object link between output variable 80 of
     selected model 42. For example, loading engine 30 may              atmosphere object 72 and output variable 96 of function
     access variable identifier database 50 to retrieve and identify    object 84.
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 11 of 17 PageID #: 16479


                                                          US 6,684,220 Bl
                                   7                                                                   8
        Loading engine 30 next automatically determines whether          88, respectively. If an object link does not already exist
     additional output variables exist for function object 84. In        between output variables 102 and 104 and input variables
     this example, because no additional output variables exist          106 and 108, respectively, loading engine 30 automatically
     for function object 84, loading engine 30 next automatically        creates te object links between output variables 102 and 104
     determines whether additional container objects are embed- 5 and input variables 106 and 108, respectively. After auto-
     ded within atmosphere object 72 and, if additional container        matically determining that no additional output variables
     objects are embedded within atmosphere object 72, auto-             exist for function object 86, loading engine 30 next auto-
     matically selects another one of the container objects              matically determines whether additional container objects
     embedded within atmosphere object 72, for example, func-            are embedded within atmosphere object 72, for example,
     tion object 86.                                                     function object 88.
                                                                      10
        After selecting function object 86, loading engine 30               Loading engine 30 next automatically identifies the input
     automatically identifies an input variable for function object      variables of function object 88, in this example, input
     86, for example, input variable 98, and automatically deter-        variables 106 and 108. After determining that input variables
     mines whether input variable 98 is also an input variable of        106 and 108 are not input variables of atmosphere object 72,
     atmosphere object 72. In this example, as illustrated in FIG. 15 loading engine 30 automatically determines whether output
     3, because input variable 98 is not an input variable to            variables of other sibling container objects embedded within
     atmosphere object 72, loading engine 30 next automatically          atmosphere object 72 provide output variable values corre-
     queries other container objects within atmosphere object 72         sponding to input variables 106 and 108. In the embodiment
     at the same object level as function object 86, often referred      illustrated in FIG. 3, loading engine 30 automatically deter-
     to as sibling objects, to determine whether input variable 98 20 mines that output variables 102 and 104 of function object
     is an output variable of a sibling container object embedded        86 provide output variable values corresponding to input
     within atmosphere object 72. If loading engine 30 does not          variables 106 and 108, respectively. However, because
     locate a corresponding output variable of another container         object links already exist between output variables 102 and
     object within atmosphere object 72 to provide a value for           104 and input variables 106 and 108, respectively, loading
     input variable 98, loading engine 30 may automatically 25 engine 30 next automatically determines whether additional
     transmit an alarm or warning signal to the user of system 10        input variables exist for function object 88. In this example,
     indicating that input variable 98 does not have an associated       because no additional input variables exist for function
     object link, thereby indicating to the user that the model          object 88, loading engine 30 next automatically identifies
     requires modification.                                              the output variables for function object 88.
        In the embodiment illustrated in FIG. 3, loading engine 30 30       In this example, loading engine 30 automatically identi-
     automatically identifies output variable 92 of table object 82      fies output variable 110 for function object 88 and, after
     as corresponding to input variable 98 of function object 86.        automatically determining that output variable 110 is also an
     For example, because the input and output variables have            output variable of atmosphere object 72, automatically cre-
     been assigned unique identifiers and stored in variable             ates an object link between output variable 78 of atmosphere
     identifier database 50, loading engine 30 automatically 35 object 72 and output variable 110 of function object 88.
     accesses variable identifier database 50 to determine corre-        After automatically determining that no additional output
     sponding input and output variables of the objects of a             variables exist for function object 88, and that no additional
     particular model. Thus, loading engine automatically creates        container objects are embedded within atmosphere object
     an object link between output variable 92 and input variable        72, the method of automatically creating object links
     98.                                                              40 between the corresponding input variables and output vari-
        Loading engine 30 next automatically determines whether          ables of the objects of model 70 is complete.
     additional input variables exist for function object 86. In this       Thus, the present invention provides greater efficiency of
     example, loading engine 30 automatically identifies input           information exchange than prior systems by automatically
     variable 100 as another input variable of function object 86.       identifying and creating object links between corresponding
     As described above, if loading engine 30 determines that 45 input variables and output variables of the objects of a
     input variable 100 is not an input variable of atmosphere           model. Although the embodiment illustrated in FIG. 3
     object 72, loading engine 30 automatically queries other            contains only two levels of objects, for example, a parent
     sibling container objects embedded within atmosphere                object and a first level of container objects embedded within
     object 72 to determine whether an output variable of one of         the parent object, it should be understood that object links
     the sibling container objects provides a value for input 5 0 may be automatically created using loading engine 30 for
     variable 100. In this example, output variable 96 of function       multiple levels of objects embedded within other objects.
     object 84 corresponds to input variable 100. Therefore,                After loading engine 30 automatically creates object links
     loading engine 30 automatically creates an object link              between corresponding input variables and output variables
     between output variable 96 and input variable 100.                  of the objects 44 of a particular model 42, update engine 32
        After automatically determining that no additional input 55 sequentially updates each of the objects 44 of the model 42
     variables exist for function object 86, loading engine 30 next      to obtain output variable values for the model 42. For
     automatically identifies the output variables for function          example, referring to FIG. 3, update engine 32 automatically
     object 86, in this example, output variables 102 and 104. For       identifies an output variable of atmosphere object 72, for
     each output variable 102 and 104 of function object 86, after       example, output variable 76. Update engine 32 next auto-
     automatically determining that output variables 102 and 104 60 matically determines the container object embedded within
     are not output variables of atmosphere object 72, loading           atmosphere object 72 that provides an output variable value
     engine 30 automatically queries other sibling container             corresponding to output variable 76. In this example, update
     objects within atmosphere object 72 to identify input vari-         engine 32 automatically identifies table object 82 as provid-
     ables corresponding to the output variables 102 and 104 of          ing an output variable value corresponding to output vari-
     function object 86. For example, loading engine 30 auto- 65 able 92 and output variable 76.
     matically determines that output variables 102 and 104                 Update engine 32 next automatically identifies the input
     correspond to input variables 106 and 108 of function object        variable for table object 82 required for updating table object
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 12 of 17 PageID #: 16480


                                                        US 6,684,220 Bl
                                  9                                                                10
     82, in this example, input variable 90. Update engine next       variable. Thus, update engine 32 automatically updates the
     automatically determines whether an input variable value         objects 44 within a model 44 to determine output variable
     corresponding to input variable 90 is known. In this             values as the output variable values become necessary for
     example, because an altitude value is provided for input         updating other objects 44.
     variable 74 for atmosphere object 72, the input variable 5          In this example, because the input variable value corre-
     value for input variable 90 is known, and update engine 32       sponding to output variable 92 has been previously obtained
     next automatically determines whether additional input vari-     by updating table object 82, the input variable value corre-
     ables are required for updating table object 82. In this         sponding to input variable 98 is known. Update engine 32
     example, because no additional input variable values are         next automatically determines whether additional input vari-
     required for updating table object 82, update engine 32 next 10 ables are required for updating function object 86. In this
     automatically updates table object 82 using the input vari-      example, input variable 100 is also required for updating
     able value corresponding to input variable 90 to obtain an       function object 86. Update engine 32 next automatically
     output variable value corresponding to output variable 92        determines whether an input variable value corresponding to
     and output variable 76.                                          input variable 100 is known. As described above, if an input
        Update engine 32 next automatically determines whether 15 variable value corresponding to input variable 100 is not
     another output variable exists for atmosphere object 72. In      known, update engine 32 automatically determines the con-
     this example, update engine 32 automatically identifies, for     tainer object responsible for providing the required input
     example, output variable 80 of atmosphere object 72. As          variable value, thereby updating each object within atmo-
     described above, update engine 32 automatically determines       sphere object 72 until the required input variable value is
     the container object responsible for providing an output 20 obtained. In this example, an input variable value corre-
     variable value corresponding to output variable 80, in this      sponding to input variable 100 is provided by previously
     example, function object 84. Update engine 32 next auto-         updated function object 84 via an output variable value
     matically identifies an input variable of function object 84     corresponding to output variable 96. After automatically
     required for updating function object 84. In this example,       determining that no additional input variables are required
     update engine 32 automatically identifies input variable 94 25 for updating function object 86, update engine 32 automati-
     required for updating function object 84 and automatically       cally updates function object 86 to provide output variable
     determines whether an input variable value is known for          values corresponding to output variables 102 and 104.
     input variable 94. Because an altitude value is provided for        After an input variable value corresponding to input
     input variable 74 of atmosphere object 72, the input variable    variable 106 is obtained, update engine 32 automatically
     value for input variable 94 is known, and update engine 32 30 determines whether an additional input variable is required
     next automatically determines whether additional input vari-     for updating function object 88. In this example, update
     ables are required for updating function object 84. Because      engine 32 automatically identifies input variable 108
     no additional input variables are required for updating          required for updating function object 88. Update engine 32
     function object 84, update engine 32 next automatically          next automatically determines whether an input variable
     updates function object 84 using the input variable value 35 value is known corresponding to input variable 108.
     corresponding to input variable 94 to obtain an output           Because function object 86 has been previously updated,
     variable value corresponding to output variable 96 and           thereby providing an output variable value corresponding to
     output variable 80.                                              output variable 104, the input variable value corresponding
        Update engine 32 next automatically determines whether        to input variable 108 is also known. After automatically
     another output variable exists for atmosphere object 72. In 40 determining that no additional input variables are required
     this example, update engine 32 automatically identifies          for updating function object 88, update engine 32 next
     output variable 78 of atmosphere object 72. Update engine        automatically updates function object 88 to provide an
     32 next automatically determines the container object            output variable value corresponding to output variable 110
     embedded within atmosphere object 72 requiring updating          and corresponding output variable 78. The output variable
     to provide an output variable value corresponding to output 45 values-corresponding to output variables 76, 78 and 80 may
     variable 78, in this example, function object 88.                then be output to a user using reporting engine 34 in the form
        Update engine 32 next automatically identifies an input       of a display, printed report, or other suitable output medium.
     variable required for updating function object 88 and auto-         Therefore, the present invention automatically creates
     matically determines whether an input variable value is          object links between corresponding input variables and
     known for the required input variable. For example, update 50 output variables of the objects 44 of a particular model 42
     engine 32 automatically identifies input variable 106            and sequentially updates each of the objects 44 to obtain
     required for updating function object 88. However, in this       corresponding output variable values for the model 42.
     example, an input variable value corresponding to input          Thus, manual intervention to provide object links between
     variable 106 is not yet known. Because the input variable        each of the objects 44 of a model 42 is substantially
     value corresponding to input variable 106 is not yet known, 55 eliminated. Additionally, each object 44 of a particular
     update engine 32 automatically determines the container          model 42 is updated in an order to substantially eliminate
     object embedded within atmosphere object 72 responsible          redundant calculations, thereby resulting in increased effi-
     for providing an input variable value for input variable 106,    ciency and computing speed. Although the embodiment
     in this example, function object 86.                             illustrated in FIG. 3 contains only two levels of objects, for
        Update engine 32 next automatically identifies an input 60 example, a parent object and a first level of container objects
     variable required for updating function object 86, for           embedded within the parent object, it should be understood
     example, input variable 98. Update engine 32 also automati-      that multiple levels of objects embedded within another
     cally determines whether an input variable value corre-          object are automatically updated using update engine 32 as
     sponding to input variable 98 is known. As described above,      described above.
     if an input variable value corresponding to input variable 98 65    FIGS. 4A and 4B are flow diagrams illustrating a method
     is not known, update engine automatically determines the         for automatically creating object links between correspond-
     container object responsible for providing the required input    ing input variables and output variables of objects 44 of a
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 13 of 17 PageID #: 16481


                                                         US 6,684,220 Bl
                                  11                                                                  12
     model 42 in accordance with an embodiment of the present           sional step 432, if the output variable of the selected
     invention. The method begins at step 400 where loading             container object is not an output variable of the parent
     engine 30 automatically identifies the input variables and the     object, the method proceeds from step 432 to step 436,
     output variables for each container object of a parent object      where loading engine 30 automatically determines whether
     for a model 42. For example, loading engine 30 may 5 the output variable of the selected container object is an
     automatically access variable identifier database 50 to iden-      input variable for another container object embedded within
     tify the input variables and output variables of each object 44    the parent object.
     for a model 42. At step 402, loading engine 30 automatically
     selects one of the container objects embedded within the              At decisional step 438, if the output variable of the
     parent object. Loading engine 30 next automatically iden- 10       selected  container object is not an input variable of another
     tifies an input variable corresponding to the selected con-        container object embedded within the parent object, the
     tainer object at step 404.                                         method proceeds to step 440, where an alarm or warning
                                                                        signal may be automatically transmitted to the user of
         At step 406, loading engine 30 automatically determines
                                                                        system 10 indicating that an unused output variable exists
     whether the input variable identified at step 404 is an input
                                                                        within the model 42. If the output variable of the selected
     variable of the parent object. At decisional step 408, if the 15
                                                                        container object is an input variable of another sibling
     input variable of the identified container object is not an
                                                                        container object, the method proceeds from step 438 to step
     input variable of the parent object, the method proceeds to
                                                                        442, where loading engine 30 automatically identifies the
     step 410 where loading engine 30 automatically determines
                                                                        corresponding input variable of the sibling container object.
     whether the input variable of the selected container object is
     an output variable of another sibling container object 20             At step 444, loading engine 30 automatically determines
     embedded within the parent object.                                 whether an object link already exists between the output
         At decisional step 412, if the input variable of the selected  variable of the selected container object and the correspond-
     container object is not an output variable of another con-         ing input variable of the sibling container object. At deci-
     tainer object within the current object, the method proceeds       sional step 446, if the object link does not already exist
     to step 414, where an alarm or warning signal may be 25 between the output variable of the selected container object
     automatically transmitted to the user of system 10 indicating      and the corresponding input variable of the sibling container
     that the selected container object requires a corresponding        object,  loading engine 30 automatically creates an object
     input variable. If the input variable of the selected container    link between the output variable of the selected container
     object is an output variable of another sibling container          object and the corresponding input variable of the sibling
     object, the method proceeds from step 412 to step 416, 30 container object at step 448.
     where loading engine 30 automatically determines whether              At decisional step 446, if an object link already exists
     an object link already exists between the corresponding            between the output variable of the selected container object
     input and output variables. At decisional step 418, if the         and the corresponding input variable of the sibling container
     object link does not already exist between the corresponding       object, the method proceeds from step 446 to step 450,
     input and output variables, the method proceeds to step 420, 35 where loading engine 30 automatically determines whether
     where loading engine 30 automatically creates an object link       the output variable of the selected container object is also an
     between the input variable of the selected container object        input variable of another sibling container object. At deci-
     and the corresponding output variable of the sibling con-          sional step 452, if the output variable of the selected
     tainer object. The method then proceeds from step 420 to           container object is also an input variable of another sibling
     step 424. At decisional step 418, if the object link already 40 container object, the method returns to step 442, where the
     exists, the method proceeds from step 418 to step 424.             corresponding input variable is identified and an object link
         At decisional step 408, if the input variable of the selected  created if necessary. If the output variable of the selected
     container object is also an input variable of the parent object,   container object is not an input variable of another sibling
     the method proceeds from step 408 to step 422, where               container object, the method proceeds from step 452 to step
     loading engine 30 automatically creates an object link 45 454, where loading engine 30 automatically determines
     between the input variable of the selected container object        whether an additional output variable exists for the selected
     and the corresponding input variable of the parent object.         container object.
     The method then proceeds from step 422 to step 424, where             At decisional step 456, if an additional output variable
     loading engine 30 automatically determines whether addi-           exists for the selected container object, the method returns to
     tional input variables exist for the selected container object. 50 step 428. If no additional output variables exist for the
     At decisional step 426, if additional input variables exist for    selected container object, the method proceeds from step
     the selected container object, the method returns to step 404,     456 to step 458, where loading engine 30 automatically
     where loading engine 30 automatically identifies the addi-         determines whether additional container objects exist within
     tional input variable of the selected container object. If no      the parent object. At decisional step 460, if additional
     additional input variables exist for the selected container 55 container objects exist within the parent object, the method
     object, the method proceeds from step 426 to step 428,             proceeds to step 462, where loading engine 30 automatically
     where loading engine 30 automatically identifies an output         selects another container object embedded within the parent
     variable of the selected container object.                         object. After step 462, the method returns to step 404. At
         At step 430, loading engine 30 automatically determines        decisional step 460, if no additional container objects exist
     whether the output variable of the selected container object 60 within the parent object, the method terminates.
     is also an output variable of the parent object. At decisional        FIG. 5 is a flow diagram illustrating a method for auto-
     step 432, if the output variable of the selected container         matically updating the objects 44 of a model 42 in accor-
     object is also an output variable of the parent object, the        dance with an embodiment of the present invention. The
     method proceeds from step 432 to step 434, where loading           method begins at step 500, where update engine 32 auto-
     engine 30 automatically creates an object link between the 65 matically identifies an output variable for a parent object of
     output variable of the selected container object and the           the model 42. At step 502, update engine 32 automatically
     corresponding output variable of the parent object. At deci-       identifies the container object embedded within the parent
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 14 of 17 PageID #: 16482


                                                          US 6,684,220 Bl
                                  13                                                                  14
     object responsible for providing an output variable value              2. The system of claim 1, further comprising a variable
     corresponding to the identified output variable. At step 504,       identifier database coupled to the processor, the variable
     update engine 32 automatically identifies an input variable         identifier database having a variable identifier associated
     of the identified container object required for updating the        with each of the input variables and the output variables of
     identified container object. At step 506, update engine 32 5 the plurality of objects, and wherein the processor operates
     automatically determines whether an input variable value            to automatically access the variable identifier database to
     corresponding to the identified input variable of the con-          identify the input variable and the output variable of each of
     tainer object is known.                                             the plurality of objects.
        At decisional step 508, if an input variable value corre-           3. The system of claim 1, wherein the plurality of objects
     sponding to the input variable of the identified container 10 comprises a parent object and a plurality of container objects
     object is not known, the method proceeds from step 508 to           embedded within the parent object, and wherein the loading
     step 510, where update engine 32 automatically identifies           engine operates to automatically create object links between
     another container object embedded within the parent object          the corresponding input variables and output variables of the
     responsible for providing the input variable value. After           plurality of container objects.
     update engine 32 identifies the next container object embed-           4. The system of claim 1, further comprising an update
     ded within the parent object responsible for providing the 15 engine residing in the memory and executable by the
     required input variable value, the method returns to step 504.      processor, the update engine sequentially updating each of
     If the input variable value corresponding to the input vari-        the plurality of objects to obtain an output variable value for
     able of the identified container object is known, the method        each of the plurality of objects.
     proceeds from step 508 to step 512, where update engine 32             5. The system of claim 4, wherein the plurality of objects
     automatically determines whether another input variable of 20 comprises a parent object and a plurality of container objects
     the container object is required for updating the container         embedded within the parent object, and wherein the update
     object.                                                             engine operates to sequentially update each of the plurality
                                                                         of container objects to obtain an output variable value for the
        At decisional step 514, if another input variable is             parent object.
     required for updating the container object, the method                 6. The system of claim 1, further comprising a data
     returns to step 504. If another input variable of the container 25 interface application residing in the memory and executable
     object is not required for updating the container object, the       by the processor, the data interface application operable to
     method proceeds from step 514 to step 516, where update             receive data from a user and automatically associate the data
     engine 32 automatically updates the container object. At step       to the corresponding input variable of the plurality of
     518, update engine 32, by updating the container object at          objects.
     step 516, automatically determines an output variable value 30         7. The system of claim 1, wherein the plurality of objects
     associated with the container object. At step 520, update           comprises a parent object and a plurality of container objects
     engine 32 outputs the corresponding output variable value           embedded within the parent object, and wherein the loading
     for the parent object. As described above, reporting engine         engine operates to automatically create an object link
     34 may be used to provide the user with the output variable         between an input variable of the parent object and the
                                                                      35 corresponding input variable of one of the plurality of
     value in a variety of formats and media.
        At step 522, update engine 32 automatically determines           container objects.
     whether another output variable exists for the parent object.          8. The system of claim 7, wherein the loading engine
                                                                         further operates to automatically create an object link
     At decisional step 524, if another output variable exists for
                                                                         between an output variable of one of the plurality of con-
     the parent object, the method returns to step 500. If no other
                                                                      40 tainer objects and the corresponding input variable of
     output variables exist for the parent object, the method            another one of the plurality of container objects.
     terminates.                                                            9. The system of claim 7, wherein the loading engine
        Therefore, as illustrated in FIG. 5, each object 44 of a         further operates to automatically create an object link
     model 42 is sequentially updated as the input variable values       between the output variable of one of the plurality of
     to the object become known and as the output variable 45 container objects and the corresponding output variable of
     values from each object 44 are required for updating another        the parent object.
     object. Thus, in one embodiment, the present invention                 10. A method for automatic information exchange, com-
     substantially eliminates redundant calculations and dupli-          prising:
     cate updating of the objects 44.                                       retrieving a model from an information source, the model
        Although the present invention has been described in 50                having a plurality of objects, each of the plurality of
     detail, it should be understood that various changes,                     objects having an input variable and an output variable;
     substitutions, and alterations can be made therein without             automatically identifying the input variables and the out-
     departing from the spirit and scope of the present invention              put variables of each of the plurality of objects; and
     as defined by the appended claims.                                     automatically creating object links between the corre-
        What is claimed is:                                           55       sponding input variables and output variables of each
        1. A system for automatic information exchange, com-                   of the plurality of objects.
     prising:                                                               11. The method of claim 10, wherein the plurality of
        a processor;                                                     objects comprises a parent object and a container object
        an information source coupled to the processor and oper-         disposed within the parent object, and wherein automatically
           able to store a model, the model comprising a plurality 60 creating object links comprises creating an object link
           of objects, each of the plurality of objects comprising       between an input variable of the parent object and a corre-
           an input variable and an output variable; and                 sponding input variable of the container object.
        a loading engine residing in a memory and executable by             12. The method of claim 11, wherein automatically cre-
           the processor, the loading engine operable to automati-       ating object links further comprises automatically creating
           cally create object links between corresponding input 65 an object link between an output variable of the container
           variables and output variables of each of the plurality of    object and a corresponding output variable of the parent
           objects.                                                      object.
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 15 of 17 PageID #: 16483


                                                          US 6,684,220 Bl
                                   15                                                                    16
        13. The method of claim 10, wherein the plurality of                   automatically updating the identified container object to
     objects comprises a parent object and a plurality of container               obtain the output variable value corresponding to the
     objects embedded within the parent object, and wherein                       output variable of the parent object.
     automatically creating object links comprises automatically               21. The method of claim 20, further comprising:
     creating an object link between an output variable of one of        5     identifying the input variable of the identified container
     the container objects and a corresponding input variable of                  object;
     another one of the container objects.                                     determining whether an input variable value is identified
        14. The method of claim 10, further comprising updating                   with the input variable of the identified container
     each of the plurality of objects sequentially to obtain an                   object; and
     output variable value for the model.                                      if the input variable value is not identified with the input
                                                                        10
        15. The method of claim 14, wherein updating comprises:                   variable, determining a next one of the plurality of
        identifying an output variable of the model;                              container objects requiring updating to obtain the input
        determining which of the plurality of objects requires                    variable value.
           updating to obtain an output variable value for the                 22. A system for automatic information exchange, com-
           output variable;                                             15 prising:
        updating the corresponding object to obtain the output                 a computer readable medium; and
           variable value for the output variable of the model; and            software stored on the computer readable medium, the
        displaying the output variable value to a user.                           software operable to identify a model, the model hav-
        16. The method of claim 15, further comprising:                           ing a plurality of objects, each object having an input
        identifying an input variable of the object requiring updat-    20        variable and an output variable, the software further
           ing;                                                                   operable to automatically create object links between
        determining whether an input variable value for the input                 each of the corresponding input variable and output
           variable is known; and                                                 variables of the plurality of objects.
        updating the object using the input variable value if the              23. The system of claim 22, wherein the plurality of
           input variable value is known.                               25 objects comprises a parent object and a container object
        17. A method for automatic information exchange, com-              disposed within the parent object, and wherein the software
     prising:                                                              operates to automatically create an object link between an
        receiving a model at a processor, the model having a               input variable of the parent object and a corresponding input
           parent object and a plurality of container objects              variable of the container object.
           embedded within the parent object, the parent object         30     24. The system of claim 23, wherein the software further
           and each of the plurality of container objects having an        operates to create an object link between an output variable
           input variable and an output variable;                          of the container object and a corresponding output variable
        automatically creating an object link between the input            of the parent object.
           variable of the parent object and a corresponding input             25. The system of claim 22, wherein the plurality of
           variable of one of the plurality of container objects;       35 objects comprises a parent object and a plurality of container
        automatically creating an object link between the output           objects embedded within the parent object, and wherein the
           variable of the parent object and a corresponding output        software operates to create an object link between an output
           variable of one of the plurality of container objects; and      variable of one of the container objects and a corresponding
        automatically updating each of the plurality of container          input variable of another one of the container objects.
           objects sequentially to obtain an output variable value
                                                                        40     26. The system of claim 22, wherein the software is
           for the output variable of the parent object.                   operates to update each of the plurality of objects sequen-
        18. The method of claim 17, further comprising creating            tially to obtain an output variable value for the model.
     an object link between the output variable of one of the                  27. The system of claim 26, wherein the software operates
     plurality of container objects and a corresponding input              to:
                                                                        45     identify an output variable of the model;
     variable of another one of the plurality of container objects.
        19. The method of claim 17, wherein automatically cre-                 determine which of the plurality of objects requires updat-
     ating an object link between the output variable of the parent               ing to obtain an output variable value for the output
     object and a corresponding output variable of one of the                     variable; and
     plurality of container objects comprises:                                 update the corresponding object to obtain the output
                                                                        50
        accessing a variable identifier database to identify the                  variable value for the output variable of the model.
           output variables of each of the plurality of container              28. The system of claim 27, wherein the software further
           objects;                                                        operates to:
        identifying one of the plurality of container objects                  identify an input variable of the object requiring updating;
           responsible for providing an output variable value           55
                                                                               determine   whether an input variable value for the input
           corresponding to the output variable of the parent                     variable is known; and
           object; and                                                         update the object using the input variable value if the
        automatically creating an object link between the output                  input variable value is known.
           variable of the identified container object and the                 29. A system for automatic information exchange, com-
           output variable of the parent object.                        60 prising:
        20. The method of claim 17, wherein automatically updat-               a processor;
     ing each of the plurality of container objects comprises:                 an information source coupled to the processor and oper-
        identifying the output variable of the parent object;                     able to store a model, the model comprising a plurality
        determining which of the plurality of container objects                   of objects, each of the plurality of objects comprising
           responsible for providing an output variable value           65        an input variable and an output variable;
           corresponding to the output variable of the parent                  a loading engine residing in a memory and executable by
           object; and                                                            the processor, the loading engine operable to create
Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 16 of 17 PageID #: 16484


                                                           US 6,684,220 Bl
                                   17                                                                  18
           object links between corresponding input variables and           creating an object link between the input variable of the
           output variables of each of the plurality of objects;              parent object and a corresponding input variable of one
        a variable identifier database coupled to the processor, the           of the plurality of container objects;
           variable identifier database having a variable identifier        creating an object link between the output variable of the
           associated with each of the input variables and the 5              parent object and a corresponding output variable of
           output variables of the plurality of objects, and wherein           one of the plurality of container objects, wherein cre-
           the processor operates to access the variable identifier
                                                                               ating an object link comprises:
           database to identify the input variable and the output
                                                                               accessing a variable identifier database to identify the
           variable of each of the plurality of objects;
                                                                                  output variables of each of the plurality of container
        an update engine residing in the memory and executable 10                 objects;
           by the processor, the update engine operable to sequen-
                                                                               identifying one of the plurality of container objects
           tially update each of the plurality of objects to obtain an
                                                                                  responsible for providing an output variable value
           output variable value for each of the plurality of
                                                                                  corresponding to the output variable of the parent
           objects; and
                                                                       15         object;
        a data interface application residing in the memory and
                                                                               creating an object link between the output variable of
           executable by the processor, the data interface appli-
                                                                                  the identified container object and the output variable
           cation operable to receive data from a user and auto-
                                                                                  of the parent object; and
           matically associate the data to the corresponding input
           variable of the plurality of objects.                              updating each of the plurality of container objects
                                                                       20         sequentially to obtain an output variable value for the
        30. The system of claim 29, wherein the plurality of
     objects comprises a parent object and a plurality of container               output variable of the parent object, wherein updat-
     objects embedded within the parent object, and wherein the                   ing comprises:
     update engine operates to sequentially update each of the                    identifying the output variable of the parent object;
     plurality of container objects to obtain an output variable 25               determining the container object of the plurality of
     value for the parent object.                                                    container objects responsible for providing an
        31. A method for automatic information exchange, com-                        output variable value corresponding to the output
     prising:                                                                        variable of the parent object; and
        receiving a model at a processor, the model having a                      updating the identified container object to obtain the
           parent object and a plurality of container objects 30                     output variable value corresponding to the output
           embedded within the parent object, the parent object                      variable of the parent object.
           and each of the plurality of container objects having an
           input variable and an output variable;                                               * * * * *
 Case 1:99-mc-09999-UNA Document 195-4 Filed 02/18/21 Page 17 of 17 PageID #: 16485

               UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.  : 6,684,220 Bl                                                                        Page 1 of 1
DATED       : January 27, 2004
INVENTOR(S) : Pfeiffer et al.


       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:



       Title page,
       Item [56], References Cited, OTHER PUBLICATIONS, "Bayol, Catherine" reference
       delete "la Velisation Pour".

       Column 16,
       Line 40, after "software" delete "is".




                                                                    Signed and Sealed this

                                                              Twentieth Day of July, 2004




                                                                             JONW.DUDAS
                                                      Acting Director of the United States Patent and Trademark Office
